Order, Supreme Court, New York County (Carol R. Edmead, J.), entered October 5, 2007, which denied and dismissed the petition brought pursuant to CFLR article 78 seeking to compel respondents to reinstate and restore petitioner’s premises residence pistol license and rifle/shotgun permit, unanimously affirmed, without costs.
The determination to revoke petitioner’s pistol license and rifle/shotgun permit was not arbitrary and capricious, and had a rational basis. Fetitioner’s arrests cast doubt on his character *472and fitness to possess a firearm (see Matter of Papaioannou v Kelly, 14 AD3d 459 [2005]), as did the orders of protection issued against him and his violation of such orders. Although the charges against petitioner were adjourned in contemplation of dismissal, the circumstances surrounding the matters were appropriately considered (see Matter of Servedio v Bratton, 268 AD2d 356 [2000]). Furthermore, the record shows that petitioner failed to report any of these incidents immediately to the License Division (see 38 RCNY 5-22 [c] [1]; 5-30 [c] [1], [5]; 3-05), and his alleged unawareness of the responsibility to do so is no excuse (see Matter of Cohen v Kelly, 30 AD3d 170 [2006]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Tom, J.P., Saxe, Williams, Catterson and Moskowitz, JJ. [See 2007 NY Slip Op 33185(U).]